
	
		III
		109th CONGRESS
		2d Session
		S. RES. 505
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the taking of a photograph in
		  the Chamber of the United States Senate.
	
	
		That paragraph 1 of rule IV of the
			 Rules for the Regulation of the Senate Wing of the United States Capitol
			 (prohibiting the taking of pictures in the Senate Chamber) be temporarily
			 suspended for the sole and specific purpose of permitting an official
			 photograph to be taken of Members of the United States Senate on June 13,
			 2006.
		2.The Sergeant at Arms of the Senate is
			 authorized and directed to make the necessary arrangements therefore, which
			 arrangements shall provide for a minimum of disruption to Senate
			 proceedings.
		
